Exhibit 99.2 NEWFIELD EXPLORATION COMPANY UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On February 10, 2014, Newfield Exploration Company (the “Company” or “Newfield”) sold all shares of Newfield Malaysia Holding Inc. and its subsidiaries Newfield Peninsula Malaysia Inc., Newfield Sarawak Inc., and Newfield Sabah Inc. (“the Malaysia Business”) to SapuraKencana Petroleum Berhad (“SapuraKencana”) (the “Malaysia Sale”) for total proceeds of approximately $896 million, subject to customary post-closing adjustments. The proceeds were used to repay all amounts owed under the Company’s credit facility. The Company started reporting our Malaysia business along with our China business as discontinued operations in the second quarter of 2013. The following unaudited pro forma condensed financial information reflects the historical financial statements of the Company adjusted on a pro forma basis to give effect to the sale. The pro forma adjustments reflecting Newfield’s sale of the Malaysia Business include the use of estimates and assumptions as described in the related notes. The pro forma adjustments are based on information available to management at the time these unaudited pro forma condensed consolidated financial statements were prepared. Newfield believes the estimates and assumptions used are reasonable and the significant effects of the transaction have been properly reflected. However, the estimates and assumptions are subject to change as additional information becomes available. The unaudited pro forma condensed consolidated balance sheet is based on the unaudited September 30, 2013 Newfield balance sheet and includes pro forma adjustments to give effect to the Malaysia Sale as if it occurred on September 30, 2013. The unaudited pro forma condensed consolidated statements of operations for the nine month period ended September 30, 2013, and the comparative nine month period ended September 30, 2012 have not been presented as the financial statements for those periods previously reported the Malaysia Business as a discontinued operation in our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2013. The unaudited pro forma condensed consolidated statements of operations for the years ended December 31, 2012, 2011 and 2010 are based on the audited statements of operations of Newfield Exploration Company, and include pro forma adjustments to give effect to the Malaysia Sale as if the transaction had occurred on January 1, 2010 as well as the adjustments necessary to reflect our China business as discontinued operations for the years ended December 31, 2012, 2011 and 2010. The unaudited pro forma statements of income do not purport to represent what the Company’s results of operations would have been if the transaction had occurred on January 1, 2010. The Company believes the assumptions used herein provide a reasonable basis for presenting the significant effects directly attributable to the transaction described above. The unaudited pro forma financial information is for informational purposes only and is not intended to represent or to be indicative of the results that actually would have occurred had the transaction described above been completed as of the dates set forth in this unaudited pro forma financial information and should not be viewed as indicative of Newfield’s future results of operations or financial position. Actual results may vary significantly from those reflected in the unaudited pro forma financial information for a number of reasons, including but not limited to, differences between the assumptions used to prepare the unaudited pro forma financial information and actual results. The unaudited pro forma financial information should be read in conjunction with the accompanying footnotes, Newfield’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2013, and Newfield’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, and other information Newfield has filed with the Securities and Exchange Commission. 1 NEWFIELD EXPLORATION COMPANY UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET (In millions) September 30, 2013 Historical Consolidated Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $
